17 N.Y.2d 900 (1966)
Incorporated Village of Laurel Hollow, Appellant,
v.
Laverne Originals, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Argued May 2, 1966.
Decided June 9, 1966.
Stephen Van R. Ulman and Thomas C. Platt, Jr., for appellant.
Henry Mark Holzer and Phyllis Tate Holzer for respondents.
Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING concur.
*901MEMORANDUM.
The order should be affirmed, without costs. The question certified should be answered in the affirmative. Although there are some differences between the record in this proceeding by the Village of Laurel Hollow to punish defendants for contempt for violation of the injunction and the record in the prior criminal action (People v. Laverne, 14 N Y 2d 304) on the question of the search of private premises, the Appellate Division has found that the evidence utilized in this proceeding was obtained in the same way as that considered in 14 N Y 2d 304. In the light of this finding and of the prior record, we reach the same conclusion. Since the punishment imposed in this contempt proceeding is penal in nature (a fine with imprisonment as an alternative), although the proceeding is civil in form, the evidence upon which the punishment was based must be deemed improperly received as the product of an unlawful search (One 1958 Plymouth Sedan v. Pennsylvania, 380 U.S. 693; Boyd v. United States, 116 U.S. 616; Matter of Leogrande v. State Liq. Auth., 25 A D 2d 225).
Order affirmed, etc.